DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 8, 12, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph remains because it is still unclear under what conditions the different backup modes being claimed are determined.  The added limitations of “when the redundant configuration state is with the another storage control device…” and “when the redundant configuration state is not with the another storage control device…” do not cure the clarity deficiencies of the claims because the claim language remains very unclear and the examiner cannot determine what conditions are being considered in order to determine that backup mode as claimed.  The basis of determination is unclear.  Further clarification is required for further examination of these claims.  
Claims 3-6, 9-10, 13-14 are rejected as having the same deficiencies as their dependent claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [US 2011/0022568].
Claim 1, Kim discloses storage control device of controlling a storage device [controller par. 0014], the storage control device comprising: memory [par. 0014]; and processor circuitry coupled to the memory, the processor circuitry being configured to perform processing, the processing including: determining a mode that indicates how to back up configuration information of the storage device [par. 0014, “…detect a backup request from the user input for backing up the user data stored in an internal storage region of the memory, generate transfer data representing the user data in response to the backup request, store the transfer data into one of an internal extended region of the memory and an external storage device as a backup of the user data, and determine a backup mode of the backup request that indicates one of maintaining the user data in the internal storage region and deleting the user data from the internal storage region after storing the transfer data”]  on a basis of a redundant configuration state with another storage control device; and backing up the configuration information from a memory of the storage device to a backup device on a basis of the determined mode [par. 0034-0037 wherein data is stored based on user configuration, par. 0037];  wherein the another storage control device stores the configuration information prior to the backing up [par. 0014 where the data is stored in an internal storage region prior to the backup request].
Claims 7 and 11 are rejected using the same rationale as Claim 1.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the amendments overcome the 112 rejection.  However, the added limitations of “when the redundant configuration state is with the another storage control device…” and “when the redundant configuration state is not with the another storage control device…” do not cure the clarity deficiencies of the claims because the claim language remains very unclear and the examiner cannot determine what conditions are being considered in order to determine that backup mode as claimed.  
Applicant also argues that Kim does not teach the limitations if claims 1, 7, and 11 as amended because Kim does not teach “determining a mode indicating an operation of backing up configuration information located in the storage device based on a redundant configuration state…”.  The examiner disagrees.  Kim discloses “detect a backup request from the user input for backing up the user data stored in an internal storage region of the memory, generate transfer data representing the user data in response to the backup request, store the transfer data into one of an internal extended region of the memory and an external storage device as a backup of the user data, and determine a backup mode of the backup request that indicates one of maintaining the user data in the internal storage region and deleting the user data from the internal storage region after storing the transfer data” [par. 0014] and it further teaches that the storage of such backup data is determined based on user configuration [par. 0034-0037].  Therefore, the examiner maintains that the rejection of the claims in view of Kim still applies.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIDYS ROJAS/Primary Examiner, Art Unit 2133